 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ORLONZO HEDRINGTON,                              No. 2:18-cv-2333 KJM DB
12                      Plaintiff,
13             v.                                      STATUS (PRETRIAL SCHEDULING)
14    UNITED STATES OF AMERICA,                        ORDER
15                      Defendant.
16

17

18                  An initial scheduling conference was held in this case on March 8, 2019. Bruce

19   Neilson appeared for plaintiff; Joseph Frueh appeared for defendant.

20                  Having reviewed the parties’ Joint Status Report filed on February 7, 2019, and

21   discussed a schedule for the case with counsel at the hearing, the court makes the following

22   orders:

23   I.        SERVICE OF PROCESS

24                  All named defendants have been served and no further service is permitted without

25   leave of court, good cause having been shown.

26   /////

27   /////

28   /////
                                                      1
 1   II.     ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS
 2                   No further joinder of parties or amendments to pleadings is permitted without
 3   leave of court, good cause having been shown. See Fed. R. Civ. P. 16(b); Johnson v. Mammoth
 4   Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).
 5   III.   JURISDICTION/VENUE
 6                   Jurisdiction is predicated upon 28 U.S.C. § 1346(b)(1). Jurisdiction and venue are
 7   not disputed.
 8   IV.    DISCOVERY
 9                   Initial disclosures as required by Federal Rule of Civil Procedure 26(a) shall have
10   been completed within seven (7) days of the scheduling conference. All discovery shall be
11   completed by July 31, 2020. In this context, “completed” means that all discovery shall have
12   been conducted so that all depositions have been taken and any disputes relative to discovery
13   shall have been resolved by appropriate order if necessary and, where discovery has been ordered,
14   the order has been obeyed. All motions to compel discovery must be noticed on the magistrate
15   judge’s calendar in accordance with the local rules of this court. While the assigned magistrate
16   judge reviews proposed discovery phase protective orders, requests to seal or redact are decided
17   by Judge Mueller as discussed in more detail below. In addition, while the assigned magistrate
18   judge handles discovery motions, the magistrate judge cannot change the schedule set in this
19   order, except that the magistrate judge may modify a discovery cutoff to the extent such
20   modification does not have the effect of requiring a change to the balance of the schedule.
21                   The scope of discovery shall not include documents prepared by counsel on or
22   after of August 24, 2018, or confidential attorney-client communications occurring on or after
23   August 24, 2018, and that such documents or information shall be deemed non-responsive and
24   may be withheld without the need to assert or interpose an objection or seek a protective order,
25   except as provided in Federal Rule of Civil Procedure 26(b)(4)(C) for certain communications
26   with or documents provided to testifying experts. And the privilege logs need not be produced
27   unless and until requested by counsel in connection with specific objections that have been
28   asserted.
                                                        2
 1   V.     DISCLOSURE OF EXPERT WITNESSES
 2                  All counsel are to designate in writing and serve upon all other parties the name,
 3   address, and area of expertise of each expert that they propose to tender at trial not later than
 4   April 24, 2020. The designation shall be accompanied by a written report prepared and signed by
 5   the witness. The report shall comply with Fed. R. Civ. P. 26(a)(2)(B). By May 29, 2020, any
 6   party who previously disclosed expert witnesses may submit a rebuttal list of expert witnesses
 7   who will express an opinion on a subject covered by an expert designated by an adverse party, if
 8   the party rebutting an expert witness designation has not previously retained an expert to testify
 9   on that subject. The rebuttal designation shall be accompanied by a written report, which shall
10   also comply with the conditions stated above.
11                  Failure of a party to comply with the disclosure schedule as set forth above in all
12   likelihood will preclude that party from calling the expert witness at the time of trial. An expert
13   witness not appearing on the designation will not be permitted to testify unless the party offering
14   the witness demonstrates: (a) that the necessity for the witness could not have been reasonably
15   anticipated at the time the list was proffered; (b) that the court and opposing counsel were
16   promptly notified upon discovery of the witness; and (c) that the witness was promptly made
17   available for deposition.
18                  For purposes of this scheduling order, an “expert” is any person who may be used
19   at trial to present evidence under Rules 702, 703 and 705 of the Federal Rules of Evidence, which
20   include both “percipient experts” (persons who, because of their expertise, have rendered expert
21   opinions in the normal course of their work duties or observations pertinent to the issues in the
22   case) and “retained experts” (persons specifically designated by a party to be a testifying expert
23   for the purposes of litigation). A party shall identify whether a disclosed expert is percipient,
24   retained, or both. It will be assumed that a party designating a retained expert has acquired the
25   express permission of the witness to be so listed. Parties designating percipient experts must state
26   in the designation who is responsible for arranging the deposition of such persons.
27                  All experts designated are to be fully prepared at the time of designation to render
28   an informed opinion, and give the bases for their opinion, so that they will be able to give full and
                                                        3
 1   complete testimony at any deposition taken by the opposing party. Experts will not be permitted
 2   to testify at trial as to any information gathered or evaluated, or opinion formed, after deposition
 3   taken subsequent to designation. All expert discovery shall be completed by July 31, 2020.
 4   VI.     MOTION HEARING SCHEDULE
 5                   All dispositive motions, except motions for continuances, temporary restraining
 6   orders or other emergency applications, shall be heard no later than September 18, 2020.1 The
 7   parties may obtain available hearing dates by checking Judge Mueller’s page on the court’s
 8   website.
 9                   All purely legal issues are to be resolved by timely pretrial motions. Local Rule
10   230 governs the calendaring and procedures of civil motions; the following provisions also apply:
11                   (a)    The opposition and reply must be filed by 4:00 p.m. on the day due; and
12                   (b)    When the last day for filing an opposition brief falls on a legal holiday, the
13   opposition brief shall be filed on the last court day immediately preceding the legal holiday.
14   Failure to comply with Local Rule 230(c), as modified by this order, may be deemed consent to
15   the motion and the court may dispose of the motion summarily. Brydges v. Lewis, 18 F.3d 651,
16   652-53 (9th Cir. 1994).
17                   The court values the importance of training young attorneys. The parties are
18   encouraged to consider assigning oral argument to a young attorney. If a written request for oral
19   argument is filed before a hearing, stating an attorney of four or fewer years out of law school
20   will argue the oral argument, then the court will ordinarily hold the hearing, although the court’s
21   schedule and calendar may require the hearing to be reset. Otherwise, the court may find it
22   appropriate in some actions to submit a motion without oral argument.
23                   The court places a page limit of twenty (20) pages on all moving papers, twenty
24   (20) pages on oppositions, and ten (10) pages for replies. All requests for page limit increases
25   must be made in writing at least fourteen (14) days prior to the filing of the motion.
26   /////
27

28   1
         Note that this date may not correspond to a law and motion calendar date.
                                                        4
 1                  Prior to filing a motion in a case in which the parties are represented by counsel,
 2   counsel shall engage in a pre-filing meet and confer to discuss thoroughly the substance of the
 3   contemplated motion and any potential resolution. Plaintiff’s counsel should carefully evaluate
 4   the defendant’s contentions as to deficiencies in the complaint and in many instances the party
 5   considering a motion should agree to any amendment that would cure a curable defect. Counsel
 6   should discuss the issues sufficiently so that if a motion of any kind is filed, including for
 7   summary judgment, the briefing is directed only to those substantive issues requiring resolution
 8   by the court. Counsel should resolve minor procedural or other non-substantive matters during
 9   the meet and confer. A notice of motion shall contain a certification by counsel filing the
10   motion that meet and confer efforts have been exhausted, with a brief summary of meet and
11   confer efforts.
12                  The parties are cautioned that failure to raise a dispositive legal issue that could
13   have been tendered to the court by proper pretrial motion prior to the dispositive motion cut-off
14   date may constitute waiver of such issue.
15   VII.    SEALING
16                  No document will be sealed, nor shall a redacted document be filed, without the
17   prior approval of the court. If a document for which sealing or redaction is sought relates to the
18   record on a motion to be decided by Judge Mueller, the request to seal or redact should be
19   directed to her and not the assigned Magistrate Judge. All requests to seal or redact shall be
20   governed by Local Rules 141 (sealing) and 140 (redaction); protective orders covering the
21   discovery phase of litigation shall not govern the filing of sealed or redacted documents on the
22   public docket. The court will only consider requests to seal or redact filed by the proponent of
23   sealing or redaction. If a party plans to make a filing that includes material an opposing party has
24   identified as confidential and potentially subject to sealing, the filing party shall provide the
25   opposing party with sufficient notice in advance of filing to allow for the seeking of an order of
26   sealing or redaction from the court.
27   /////
28   /////
                                                         5
 1   VIII.   FURTHER SCHEDULING
 2                  The court will set a Final Pretrial Conference date after the resolution of any
 3   dispositive motions, or passage of the dispositive motion cutoff, with a trial date being
 4   determined at the pretrial conference. The parties should be prepared to confirm a trial date
 5   within 60 to 120 days from the date of the final pretrial conference, and should be available for
 6   trial accordingly.
 7   IX.     SETTLEMENT CONFERENCE
 8                  No settlement conference is currently scheduled. A settlement conference may be
 9   set at the time of the Final Pretrial Conference or at an earlier time at the parties’ request. In the
10   event that an earlier court settlement conference date or referral to the Voluntary Dispute
11   Resolution Program (VDRP) is requested, the parties shall file said request jointly, in writing.
12                  Counsel are instructed to have a principal with full settlement authority present at
13   any Settlement Conference or to be fully authorized to settle the matter on any terms. Each judge
14   has different requirements for the submission of settlement conference statements; the appropriate
15   instructions will be sent to you after the settlement judge is assigned.
16   X.      MODIFICATION OF STATUS (PRETRIAL SCHEDULING) ORDER
17                  The parties are reminded that pursuant to Rule 16(b) of the Federal Rules of Civil
18   Procedure, the Status (Pretrial Scheduling) Order shall not be modified except by leave of court
19   upon a showing of good cause. Agreement of the parties by stipulation alone does not constitute
20   good cause. Except in extraordinary circumstances, unavailability of witnesses or counsel does
21   not constitute good cause.
22                  As noted, the assigned magistrate judge is authorized to modify only the discovery
23   dates shown above to the extent any such modification does not impact the balance of the
24   schedule of the case.
25   /////
26   /////
27   /////
28   /////
                                                         6
 1   XI.    OBJECTIONS TO STATUS (PRETRIAL SCHEDULING) ORDER
 2                  This Status Order will become final without further order of the court unless
 3   objections are filed within fourteen (14) calendar days of service of this Order.
 4                  IT IS SO ORDERED.
 5   DATED: March 19, 2019.
 6
                                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
